FILED
                           NOT FOR PUBLICATION                             FEB 06 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SANDI RUSH,                                      No. 11-57214

              Plaintiff - Appellant,             D.C. No. 2:10-cv-08952-GW-PLA

  v.
                                                 MEMORANDUM*
PIER 1 IMPORTS (U.S.) INC.;
STARBUCKS CORPORATION,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted February 4, 2015**
                               Pasadena California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Before: REINHARDT and GOULD, Circuit Judges, and MOTZ, Senior District
Judge.***

      Sandi Rush appeals from the district court’s grant of summary judgment to

appellees on her claims under the Americans with Disabilities Act (ADA). We

have jurisdiction pursuant to 28 U.S.C. § 1291. “‘The district court is given broad

discretion in supervising the pretrial phase of litigation, and its decisions regarding

the preclusive effect of a pretrial order . . . will not be disturbed unless they

evidence a clear abuse of discretion.’” Johnson v. Mammoth Recreations, Inc., 975
F.2d 604, 607 (9th Cir. 1992) (quoting Miller v. Safeco Title Ins. Co., 758 F.2d
364, 369 (9th Cir.1985)). Similarly, “[t]he district court’s exclusion of evidence in

a summary judgment motion is reviewed for an abuse of discretion.” Orr v. Bank

of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002).

                                            I.

      The district court did not abuse its discretion in denying Rush leave to

amend her complaint. Even if Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir.

2011), effected a change in the pleading standard—a question we need not and do

not reach—Rush failed to demonstrate “good cause” to amend the complaint after

the deadline for doing so under the district court’s scheduling order had passed.

        ***
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.

                                            2
See Johnson, 975 F.2d at 608–09. Oliver issued on August 17, 2011, yet Rush

waited until October 3, 2011 to file her motion to amend the complaint, which was

after the close of discovery and after both defendants had filed summary judgment

motions. It was within the district court’s discretion to conclude, as it did, that the

work involved in amending the complaint was minimal and did not justify such a

lengthy delay, and that the defendants would be prejudiced if the court vacated the

near-term trial date and reopened discovery. See id. at 609; see also Parker v. Joe

Lujan Enterprises, Inc., 848 F.2d 118, 121 (9th Cir. 1988). We also reject Rush’s

contention that she was entitled to amend her complaint to cure a jurisdictional

defect pursuant to 28 U.S.C. § 1653. Although the district court found one of

Rush’s claims moot, it ruled on the merits of her other claims and retained

jurisdiction over the case. Thus, there was no jurisdictional defect to cure via

amendment of the complaint.

                                           II.

      Rush also appeals the district court’s refusal to consider her expert report

pertaining to the alleged barriers at Starbucks. We need not decide whether the

district court erred in concluding that Rush had failed to authenticate the report,

because any such error was harmless. Cf. Las Vegas Sands, LLC v. Nehme, 632
F.3d 526, 533–34 (9th Cir. 2011) (holding district court should have considered

                                            3
possibility of authentication under Fed. R. Evid. 904(b)(4) and applying harmless

error analysis). The excluded expert report did not raise a genuine issue of material

fact with respect to the ADA claims that were properly raised before the district

court.

AFFIRMED.




                                          4